 34DECISIONSOF NATIONALLABOR RELATIONS BOARDG. C.-MurphyCompanyandRetail Clerks Store Em-ployees Union, Local 1407, As Chartered By RetailClerks International Association,AFL-CIO. Case6-CA-7598March 24, 1975DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND KENNEDYOn December 23, 1974, Administrative Law JudgeThomas D. Johnston issued the attached Decision inthis proceeding. Thereafter, the General Counsel filedexceptions and a supporting brief, to which Respond-ent filed a brief in answer.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge and hereby orders thatRespondent, G. C. Murphy Company, Monroeville,Pennsylvania, its officers, agents, successors, and as-signs, shall take the action set forth in the said recom-mended Order.DECISIONSTATEMENT OF THE CASETHOMAS D. JOHNSTON, Administrative Law Judge: Thiscase was heard at Pittsburgh, Pennsylvania, on October 16,1974,' pursuant to a charge filed on June 27 by the RetailClerks Store Employees Union, Local 1407, As Chartered ByRetail Clerks International Association, AFL-CIO (hereinreferred to as the Union), and a complaint issued on Septem-ber 26.The complaint alleged that G. C. Murphy Company(herein referred to as the Respondent) violated Section8(a)(1) of the National Labor Relations Act, as amended(herein referred to as the Act) by unlawfully interrogatingemployees concerning their union activities and sympathies;prohibiting employees from wearing union buttons; threaten-ing employees with loss of benefits because of their unionmemberships and activities; and creating the impression1All dates referred to are in 1974 unless otherwise statedamong its employees their union activities were being keptunder surveillance.Respondent in its answer filed on October 1 denied havingviolated the Act.The issues involved are whether Respondent violated Sec-tion 8(a)(1) of the Act by unlawfully interrogating, threaten-ing, and creating impressions of surveillance of its employeeswith respect to their union activities or prohibited them fromwearing union buttons.The parties at the hearing were afforded full opportunityto introduce relevant evidence, to examine and cross-examinewitnesses, to argue orally on the record, and to submit briefs.Upon the entire record in this case and from my observa-tion of the witnesses, and after due consideration of the briefsfiled by the General Counsel and the Respondent' I herebymake the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent, a Pennsylvania corporation, with its principaloffice and warehouse located at McKeesport, Pennsylvania,is engaged in the business of operating a chain of retail storesincluding a store located at Monroeville, Pennsylvania, whichis the only store involved in this proceeding. During the12-month period preceding September 26, Respondent'sgross revenues derived from the operations of its Monroevillestore exceeded $500,000 and it received goods valued in ex-cess of $50,000 for use at its Monroeville store directly frompoints located outside the State of Pennsylvania.Respondent admitted, and I find, that it is an employerengaged in commerce within the meaning of Section 2(6) and(7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDRespondent admitted, and I find, that the Retail ClerksStore Employees Union, Local 1407, As Chartered By RetailClerks International Association, AFL-CIO, is a labor or-ganization within the meaning of Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. InterferenceWith,Restraint,and Coercion ofRespondent'sEmployeesRespondent operates a retail department store located atMonroeville, Pennsylvania.Mr. Barns is the store managerand Mr. Phillips is the first assistant manager. Among itssupervisory personnel are Katherine Porter, who is the officesupervisor,Melvin Beers, who is the assistant manager, andMr. Round, who is the merchandise manager.'About May 1974 the Union began an organizing campaignamong Respondent's employees.The General Counsel presented four witnesses: EllenGould, Anna Medwick, Romaine Davis, and Eleanor Rifley,2 The Charging Party did not submit a brief.3 Respondent admitted, and I find, that Assistant Manager Beers, OfficeSupervisor Porter, and Merchandise Manager Round are supervisors withinthe meaning of Section 2(11) of the Act.217 NLRB No. 5 G. C. MURPHY COMPANYwho testified to certain conduct engaged in by the Respon-dent's supervisory personnel. Each of these witnesses wasemployed by the Respondent at its Monroeville store andwere among those employees engaged in union activities.Ellen Gould testified that on May 18, when she went to thecash office to get some purchase slip forms for which she wasresponsible for giving to the employees, upon asking OfficeSupervisor Porter for a purchasing pad, Porter told her shehad better take and use them while she could because whenthe Union got in there would be no more discounts,' take-home layaways, or vacations.Office Supervisor Porter denied having any conversationwith Gould about either the purchase pad or company bene-fits.I credit the testimony of Gould rather than Office Supervi-sor Porter and find that Porter threatened Gould that if theUnion got in the employees would lose their discounts, take-home layaways, and vacation benefits. Apart from my obser-vations of the witnesses in making this finding it is also-con-sistent with similar conduct engaged in by Assistant ManagerBeers asdiscussedinfra.Anna Medwick stated that on one occasion in June as shewas leaving the store she observed a sign posted outside onthe wall to the effect there would be no passing out of hand-bills on the premises by nonemployees. Upon asking Assist-ant Manager Beers what the sign meant Beers replied it hadto do with and pointed to a union button which she had on.According to Medwick when Beers pointed to the button itcame off. Medwick testified while they were joking aroundshe asked Beers to return the union button whereupon hereplied he wouldn't and asked if he could have it. Medwicktold him he couldn't and when he askedagainshe inquiredwhether he would wear it. After Beers replied he would wearit she told him he wouldn't and took the union button back.Medwick stated she then asked Beers how he felt about theUnion whereupon he replied he had personal reasons forbeing against it. Medwick stated she did also but still thoughtitwas good and asked him if he thought his employees wereworth more and should be getting paid more.Beers agreedbut stated they could not afford it. When Medwick men-tioned that the employees at the Gee Bee store which wassimilar to Respondent started out with higher wages thanRespondent's employees,Beersinformed her they did nothave as many stores and could affort it. Medwick testifiedduring the conversation Beers told her if the union got in itwould be like starting new and the older people who had 4or 5 weeks' vacation would lose that and they would lose theirother benefits. Upon asking Beers what benefits, Beers men-tioned the 10-percent discount and the take-home layaway.However, Medwick stated while they were talking AssistantManager Phillips5 and Mr. Lopretta6 came up and whenshe told Phillips to tell Beers they wouldn't lose all of thebenefits Phillips said everything would be negotiable.AssistantManager Beers recalled Medwick having askedhim about the sign and that they had talked about whetherthey would lose their benefits whereupon he had told her theywould become a negotiable issue. Beers who denied ever tell-4 The employees receive a 10-percent discount on items they purchase5AssistantManager Phillips did not testify.6 The record does not establish whether Mr. Lopretta, who did not testify,was employed by the Respondent35mg employees they could not wear union buttons, could notrecall any conversation regarding the union button and al-though he recalled Assistant Manager Phillips joining in theirconversation he did not recall what Medwick said to him.I credit the testimony of Medwick who impressed me as amore credible witness than Beers. Further, Beers not onlytestified in an evasive manner but Assistant Manager Phillipswas not called to corroborate his testimony.Having credited Medwick's testimony I find that AssistantManager Beers threatened Medwick that if the union got inthe employees would lose their vacations, 10-percent dis-counts, and take-home layaway benefits. Although AssistantManager Phillips informed Medwick these items would benegotiable he did not specifically retract the threat made toher by Beers which threat was similar to those threats madeto another employee by Beers, discussedinfraHowever, contrary to the General Counsel's assertion thatBeershad unlawfully prohibited Medwick fromwearing aunion button, I find otherwise. Medwick's own testimonyfailed to establish Beers had either instructed her to removethe union button or not to wear it and she acknowledged shewas joking with Beers about his wearing her union buttonwhich he returned to her. Moreover, the undisputed testimo-nies of Assistant -Manager Beers and employees RomaineDavis and Eleanor Rifley established other employees werepermitted to wear union buttons while working.Romaine Davis testified that about July Assistant ManagerBeers told her he wanted to talk to her about the Union.During their conversation Beers told her if the Union got inthe first thing that would probably happen was they wouldgo on strike. Her response was it took at least a two-thirdsmajority to have a strike vote. Upon her telling Beers shethought she should be getting paid more than the part-timeemployees, Beers told her he did not have any say-so abouttheir pay. Beers told her if the Uniongot inthey would losesome of their benefits, mentioning their paid vacations andtake-home layaways. Beers also told her he had heard abouta store that had been on strike for 5 years. After telling himshe didn't believe it and asking where he had heard it, Beerstold her from the vice president of the company. Davis fur-ther testified during the conversation Beers told her to voteno for the Union.Assistant Manager Beers' version of the conversation washe had made a statement he had heard if they got a union inthere they could go on strike and told her about a store thathad been on strike for 5 years. Beers also stated he askedDavis what she felt about it and asked her what she woulddo. Beers could not recall Davis' reply except they wouldprobably just have to go out on strike.Beers denied tellingDavis she should vote no.I credit Davis rather than Beers, who I have previouslydiscredited, and find that Beers unlawfully interrogatedDavis concerning her union sympathies and threatened herthat if the Union got in employees would lose some of theirbenefits including paid vacations and take-home layaways.Romaine Davis testified that about early July upon askingMerchandise Manager Round why he had not spoken toher' his response was he had been on vacation for, a week.Davis stated when she asked him if he had heard the rumor7According to Davis he had not spoken to her in about 3 weeks. 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat she was being paid by the Union to agitate people' hetold her he had. Davis then asked him why he didn't comeand talk to her about it because she would have told him thetruth if she was. According to Davis during the conversationRound also mentioned their benefits but said he didn't knowtoo much about it because he had not been with the store thatlong Davis did not recall how they had gotten into the dis-cussionabout their benefits.Merchandise Manager Round did not testifyand I creditDavis' testimony.TheGeneralCounsel contended thatMerchandiseManager Round, by having acknowledged he had heard sucha rumor, created the impression on Davis that her unionactivities were being kept under surveillance.Sincethe General Counsel's theory erroneouslyassumesthat Round could only have learned of the rumor throughsurveillance of Davis' activities I do not find his acknowledge-ment to Davis that he had heard such a rumor created theimpression that her union activities were being kept undersurveillance.Although Davis, who operated a register, and worked un-der the supervision of AssistantManager Beers, further testi-fied that after the union activities began, Store ManagerBarns, Assistant Manager Phillips,and Assistant ManagerBeers, whose duties admittedly required them to be in thesales areas a great deal of the time,began watching her suchconduct was not alleged in the complaint. Accordingly, nofinding will be made.Eleanor Rifley stated that during the early part of July ata time she was upset Assistant Manager Beers asked her whatwas wrong.Rifley stated that, after she made it clear to Beersshe thought they should form a union, Beers asked whethershe had ever stopped to think of the consequences. Upon herreplying they would be able to get betterwagesand benefitsand that she thought their wages were pretty low, Beers toldher to look at the other side, and that she could go on strike.When she said she didn't think too much about a strike Beersmentioned a long strike in Baltimore.Aftertalking about itshe told Beers since the Respondent was located in the mallshe did not think they would stay on strike very long. Accord-ing to Rifley their conversation about the Union had startedwhen she had mentioned better wages and benefits where-upon Beers told her their wages were paid from each in-dividual store and the store could not afford any more wages.Although Assistant Manager Beers recalled having a con-versation with Rifley concerning the Union he did not relatehis version.Contrary to the allegations in the complaint I do not findthat Assistant Manager Beers during this conversation aboutthe Union, admittedly initiated by Rifley, unlawfully interro-gated her concerning her union activities or sympathies.B.Conclusions and AnalysisThe General Counsel contended while the Respondent de-nied that the Respondent violated Section 8(a)(1) of the Actby unlawfully interrogating, threatening, and creating im-pressions of surveillance of its employees with respect to their8No evidence of the alleged rumor was proffered by the General Counselunion activities and prohibited them from wearing unionbuttons.Section 8(a)(1) of the Act prohibits an employer from inter-fering with,restraining,or coercing its employees in the exer-cise of their rights guaranteed in Section 7 of the Act. Whilean employer may communicate to his employees his view onunionism,threats of reprisal including loss of their existingbenefits as well as interrogation as to their union sympathiesviolate Section 8(a)(1) of the Act. SeeComponents, Inc., 197NLRB 163 (1972).Based upon my findings,supra,Office Supervisor Porterthreatened employee Gould that if the Union got in the em-ployees would lose their discounts,take-home layaways, andvacation benefits;AssistantManager Beers threatened em-ployee Medwick that if the Union got in the employees wouldlose their vacations, 10-percent discounts, and take-homelayaway benefits; and Assistant Manager Beers unlawfullyinterrogated employee Davis concerning her union sympa-thies and threatened her that if the Union got in the em-ployees would lose some of the benefits including paid vaca-tions and take-home layaways. I hereby find such conductinterfered with, restrained, and coerced employees Gould,Medwick, and Davis in the exercise of their rights guaranteedin Section 7 of the Act and thereby violated Section 8(a)(1)of the Act.IV THE EFFECTS OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forthin section III,above, found to constitute unfair labor practices occurring inconnection with the operations of the Respondent describedin section I, above, have a close,intimate,and substantialrelationship to trade, traffic, and commerce among the sev-eral States and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.CONCLUSIONS OF LAW1.G. C. Murphy Company is an employerengaged incommerce withinthe meaningof Section 2(6) and (7) of theAct.2.Retail Clerks Store Employees Union, Local 1407, AsChartered By Retail Clerks Association, AFL-CIO,is a la-bor organization within the meaning of Section 2(5) of theAct.3.By coercively interrogating an employee concerning herunion sympathies; and by threatening employees they wouldlose their vacations, discounts, and take-home layaway bene-fits if they selected the Union to represent them, Respondenthas interfered with, restrained, and coerced its employees inthe exercise of their rights guaranteed in Section 7 of the Act,and has engaged in unfair labor practices in violation of'Sec-tion 8(a)(1) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in certainunfair labor practices within the meaning of Section 8(a)(1) - G. C. MURPHY COMPANYof the Act, I shall recommend that it cease and desist there-from and take certain affirmative action to effectuate thepolicies of the Act. .The General Counsel, citing other Decisions issued by Ad-ministrative Law Judges involving G. C. Murphy Company,seeks as,a remedy a broad order and requests that the Re-spondent be required to post notices in each of its storeslocated in the Baltimore and Pittsburgh areas. Apart from thefact the appeal procedures involving all of those decisionscited have not been exhausted, since the violations hereinfound, which were limited to a few instances of unlawfulinterrogation and threats, involved only theMonroevillestore and absent evidence as here to establish the relationshipbetween the Monroeville store and those stores located inBaltimore and Pittsburgh, such request is hereby denied.Upon the foregoing findings of fact, conclusions of law,and the entire record and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDERSG. C. Murphy Company, its officers, agents, successors,and assigns,shall:1.Cease and desist from:(a) Interfering with,restraining,or coercing its employeesby coercively interrogating them concerning their union sym-pathies and by threatening them with the loss of their benefitsincluding vacations, take-home layaways, and discounts ifthey selecta unionto represent them.(b) In any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of their rightsto self-organization, to form, join, or assist the Retail ClerksStore Employees Union, Local 1407, As Chartered By RetailClerks International Association, AFL-CIO, or any otherlabor organization to bargain collectively through representa-tives of their own choosing, or to engage in other concertedactivities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of theNational Labor Relations Act, as amended, or to refrain fromany or all such activities except that such rights may beaffected by an agreement requiring membership in a labororganization as a condition of employment as authorized inSection 8(a)(3) of the National Labor Relations Act, asamended.2. Take the following affirmative action necessary to effec-tuate the policies of the Act:9 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.37(a) Post at its place of business located at Monroeville,Pennsylvania, copies of the notice attached hereto marked"Appendix."" Copies of said notices, on forms provided bythe Regional Director for Region 6, shall, after being dulysigned by an authorized representative of the Respondent, beposted immediately upon receipt thereof and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Respondent shall take reasonable steps toinsure that said notices are not altered, defaced, or coveredby any other material.(b)Notify the Regional Director for Region 6, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be and hereby isdismissed insofar as it alleged unfair labor practices notspecifically found herein.10 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTcoercively interrogate our employeesconcerning their union sympathies.WE WILL NOTthreaten our employees with the loss oftheir benefits,including vacations,take-home layaways,and discounts in the event they select a union to repre-sent them.WE WILL NOTin any like or related manner interferewith,restrain, or coerce our employees in the exercise oftheir right to self-organization, to form,join or assist theRetailClerksStore Employees Union,Local 1407, AsChartered By Retail Clerks International Association,AFL-CIO,or any other labor organization,to bargaincollectively through representatives of their own choos-ing, to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection,or to refrain from any or all such activities,except to theextent that such rights may be effected by an agreementrequiring membership in a labor organization as a coiidi-tion of employment as authorized in Section 8(a)(3) ofthe National Labor Relations Act, as amended.G. C. MURPHY COMPANY